DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/02/2022 has been entered.


Response to Amendment
The amendment and/or arguments submitted on 07/05/2022 and 09/02/2022 is/are being considered by the examiner.
Claims 1-4, 6-11 are pending:
Claims 5, 12 are canceled


Response to Arguments
Applicant’s arguments and/or amendments, with respect to drawing objections have been fully considered and are mostly persuasive.  The majority of the drawing objections of record has been withdrawn, see below for details.

Applicant’s arguments and/or amendments, with respect to claim objections have been fully considered and are mostly persuasive.  The majority of claim objections of record has been withdrawn, see below for details.

Applicant’s arguments and/or amendments, with respect to 35 USC 112a have been fully considered. 
Claim 3
Applicant notes that the specification provides a possible approximate value for thickness E1.
As discussed in the interview dated 07/19/2022, the office is respectfully not persuaded by applicant’s note of the specification, as the rejection of record already included a discussion regarding the context of applicant’s note. A noted possible approximate value for a thickness does not disclose that the thickness is constant, but rather that the thickness might have a width approximately at the value noted for at least one portion of the thickness.
The remaining 112a rejections of record have been withdrawn.

Applicant’s arguments and/or amendments, with respect to 35 USC 112b rejections have been fully considered and are mostly persuasive.  The majority of the 35 USC 112b rejections of record has been withdrawn, see below for details.
Claim 10
Applicant asserts that since the preamble of claim 10 “refers to an aircraft that comprises the vane” that Claim 10 has a narrower scope relative to claim 1.
The office respectfully disagrees. The reference to an “aircraft turbomachine” is solely located within the preamble of claim 10 and only states the intended use for the rotor vane of claim 1 and therefore the preamble’s reference is not limiting to the scope of the claim. The office would like to make additional reference to Rowe v. Dror, 112 F.3d 473,478 (Fed. Cir. 1997), which states “where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation”.

Applicant’s arguments and/or amendments, with respect to 35 USC 102 art rejections by Negri (US 2015/0369058) have been fully considered. 
Applicant argues that the amendments to claim 1 require that the wall has a maximum height within the claimed range, and the applied embodiment of Negri fails to disclose the new limitation.
The office agrees that the applied embodiment of Negri fails to disclose the new limitation of claim 1. The office notes that independent claim 11 does not include a similar maximum height limitation. The rejection of record of claim 1 and the claim dependent upon claim 1 is withdrawn.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claim 3, “the constant thickness E1.”, instant Fig7 fails to show E1 having a constant thickness
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Interpretation - Language
Language and/or terms in the claims are interpreted as follows:
The term “blade” is used instead of the more common term “airfoil”. For the instant case, the term “blade” will not be considered to refer to the entire structure of the vane, but rather as only a reference to the airfoil itself.
The term “stacking axis” is defined in Para4 and by Axis X in Fig1/3


Claim Objections
Claims are objected to because of the following informalities:  
Claim 6
L1-2, amend “the at least one projecting lip” to improve clarity by providing full formal antecedent basis
Claim 7
L1-2, amend “the at least one projecting lip” to improve clarity by providing full formal antecedent basis
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 3
L2, “the constant thickness E1” fails to comply with the written description requirement, as the cited limitation was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of thickness E1 having a constant thickness, as original Fig7 clearly discloses a non-constant thickness E1 and a review of the original written specification fails to present support for a constant thickness E1, as each instance of reference to thickness E1 is either explicitly notes that E1 is substantially constant, is based upon original Fig7, or gives an approximate value to the thickness E1.
Claims dependent on a rejected claim are rejected based on dependency.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3, 4, 10-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3
L2 “the constant thickness E1” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown if the cited limitation does or does not antecedently depend upon the structure of Claim 2 line 2 “a thickness E1”.
Claim 4
L3 “about [x]” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown what to what degree of variation is or is not within the scope of “about”, as two of ordinary skill in the art could reasonably come to two different scope determinations as the claim language, and the specification, fails to provide guidance to those of skill to come to a uniform determination of the claim scope.
Claim 10
L1-2, renders the claim indefinite as the metes and bounds of the claim are unknown, as it is unclear what, if any, limitation is provided to limit the scope of claim 1
Claim 11
L17-18 “the at least one of the first projecting lip and the second projecting lip” lacks antecedent basis which renders the claim indefinite as the claim contains no earlier recitation or limitation of the cited limitation and where it would be unclear as to what element the limitation was making reference. See MPEP 2173.05(e).
The office notes that amendment of “[[the]] at least one of the first projecting lip and the second projecting lip” would overcome the instant rejection.
Claims dependent on a rejected claim are rejected based on dependency


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11, as best understood in light of the objections and 112 issues above, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Negri (US 2015/0369058).
Claim 11
Negri discloses:
“A rotor vane for an aircraft turbomachine (Fig2-5; Para1/40), the rotor vane having 
an axis of rotation (Para5/6/42) and a stacking axis (Fig2; Para6) and comprising 
a blade (airfoil 101) extending between an internal platform (inner platform 102) and an external platform (outer platform 105) bearing a first projecting lip and a second projecting lip (lips best seen Fig2/3/5), 
the blade comprising a pressure side and a suction side (best seen Fig2/4/5, pressure side on right of Fig4, suction side on left of Fig4, pressure side on back-left of Fig5, suction side on front-right of Fig5) and the external platform comprising a pressure side lateral edge and a suction side lateral edge (best seen Fig4, edges 201/202) located on the pressure side and the suction side respectively (best seen Fig4), and each of the pressure side lateral edge and the suction side lateral edge configured to cooperate in a form-fitting manner with complementary lateral edges of adjacent vanes (functional language. Best seen Fig2/4b), 
each of the pressure side lateral edge and the suction side lateral edge comprising a wear-resistant covering (best seen Fig4b/5b, anti-wear material 7), characterized in that the wear-resistant covering of the pressure side lateral edge extends over one first wall of a rectilinear first ridge extending between the first projecting lip and the second projecting lip (see annotated Fig4b below, first ridge with wall shown by annotated solid line rectangle, first ridge extends at least partially in the direction defined by the first and second projecting lip), and over one second wall of a second ridge (see annotated Fig4b below, second ridge with wall shown by annotated dotted line rectangle) extending at least partially in the first projecting lip (best seen Fig4/5), said wall of said second ridge being inclined relative to the rectilinear first ridge in a direction parallel to a transverse axis of elongation of the first projecting lip (see annotated Fig4b below, first ridge and second ridge are angled relative to eachother, and the second ridge is parallel to primary lip direction), and said wall of said second ridge extending between 20 to 50% of a height of the at least one of the first projecting lip and the second projecting lip in which the second ridge extends, measured along the stacking axis (best seen Fig4/5, the second wall extends over the full height, and therefore does extend between 20 to 50% of the height of the firs/second projecting lip).”
The above noted limitations are considered functional language, and as the structure disclosed in the reference anticipates the claimed structure, the structure disclosed is capable of performing the recited function, see MPEP 2114.I,II. However, the functional language is disclosed as noted above.

    PNG
    media_image1.png
    652
    665
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 6-10, as best understood in light of the objections and 112 issues above, is/are rejected under 35 U.S.C. 103 as being unpatentable over Negri (US 2015/0369058), in view of Stewart (US 5,408,826).
Claim 1
Negri discloses:
“A rotor vane for an aircraft turbomachine (Fig2-5; Para1/40), the rotor vane having 
an axis of rotation (Para5/6/42) and a stacking axis (Fig2; Para6) and comprising 
a blade (airfoil 101) extending between an internal platform (inner platform 102) and an external platform (outer platform 105) bearing at least one projecting lip (lips best seen Fig2/3/5), 
the blade comprising a pressure side and a suction side (best seen Fig2/4/5, pressure side on right of Fig4, suction side on left of Fig4, pressure side on back-left of Fig5, suction side on front-right of Fig5) and the external platform comprising a pressure side lateral edge and a suction side lateral edge (best seen Fig4, edges 201/202) located on the pressure side and the suction side respectively (best seen Fig4), and each of the pressure side lateral edge and the suction side lateral edge configured to cooperate in a form-fitting manner with complementary lateral edges of adjacent vanes (functional language. Best seen Fig2/4b), 
each of the pressure side lateral edge and the suction side lateral edge comprising a wear-resistant covering (best seen Fig4b/5b, anti-wear material 7), 
wherein the wear-resistant covering of the pressure side lateral edge extends over one first wall of a rectilinear first ridge (see annotated Fig4b below, first ridge with wall shown by annotated solid line rectangle), and over one second wall of a second ridge (see annotated Fig4b below, second ridge with wall shown by annotated dotted line rectangle) extending at least partially in the at least one projecting lip (best seen Fig4/5), the wall of the second ridge being inclined relative to the rectilinear first ridge in a direction parallel to a transverse axis of elongation of the at least one projecting lip (see annotated Fig4b below, first ridge and second ridge are angled relative to eachother, and the second ridge is parallel to primary lip direction), …”
The above noted limitations are considered functional language, and as the structure disclosed in the reference anticipates the claimed structure, the structure disclosed is capable of performing the recited function, see MPEP 2114.I,II. However, the functional language is disclosed as noted above.

    PNG
    media_image1.png
    652
    665
    media_image1.png
    Greyscale

The embodiment of Fig4/5 of Negri discloses a second wall that extends to the full height of the first/second projecting lip, and therefore fails to disclose a maximum height of 20-50%. However the embodiment of Fig2/3 discloses a second wall height, see annotated oval in Fig3a below, that is less than the full height of the first/second projecting lip.

    PNG
    media_image2.png
    480
    488
    media_image2.png
    Greyscale

Stewart teaches (Fig4, C3L30-32) that additional weight reduction of stiffening ribs is a known practice to gain the advantages of reduced weight for an aircraft, while maintaining proper stiffness properties of the aircraft structure.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to apply weight reduction modifications to the second wall of Negri Fig4/5 while maintaining proper structural stiffness, as Stewart teaches weight reduction of stiffening ribs is a known practice to gain the advantages of reduced weight for an aircraft and Negri Fig2/3 discloses that the second wall is a known location to reduce mass in the sealing lip arrangement location, and such a combination has the reasonable expectation of successfully providing a modified arrangement of Negri Fig4/5 with a reduced wall height with a maximum height of between 20-50% as one ordinary skill in the art would have to make a selection for the a maximum second wall height and Negri Fig2-5 shows that a maximum height between approximately 10%, as shown in Fig3, to 100%, as shown in Fig5, is an acceptable working range, and selecting any maximum height less than 100% results in a weight improvement.
Claim 6
The modified arrangement of Negri by the teachings of Stewart and Negri discloses: “The rotor vane according to claim 1, wherein the projecting lip comprises two opposite longitudinal ends, one of which comprises at least partially the second wall of the second ridge (Negri: best seen Fig2/4/5, lip includes second ridge on pressure side end), and one other of which comprises an excess thickness in a direction perpendicular to the transverse axis of elongation (Negri: best seen Fig4/5, lip has thickness extensions in the direction perpendicular to the primary lip direction, in the region of the third ridge).”
Claim 7
The modified arrangement of Negri by the teachings of Stewart and Negri discloses: “The rotor vane according to claim 1, wherein the projecting lip is inclined with respect to a plane perpendicular to the axis of rotation (Negri: best seen Fig2/4/5, lip has an angle of incline that exists when measured relative to the axis of rotation).”
Claim 8
The modified arrangement of Negri by the teachings of Stewart and Negri discloses: “The rotor vane according to claim 1, wherein the second ridge has a first end connected to one end of the first ridge and a second free end located at the pressure side lateral edge (Negri: see annotated Fig4b above, the left end of second ridge is connected to the right end of first ridge, and the right end of second ridge is free on pressure side edge 202).”
Claim 9
The modified arrangement of Negri by the teachings of Stewart and Negri discloses: “A rotor wheel for an aircraft turbomachine, comprising a disc carrying at a periphery an annular row of rotor vanes (Negri: Para5/6/42, “At its proximal end 102, the blade includes for example a root 104 by which it is attached to a disc of the rotor of the turbomachine. Several movable blades can be attached to a rotor disc, their heels 105 being then positioned edge to edge so as to form a circumferential ring.”) according to claim 1 (see claim 1).”
Claim 10
The modified arrangement of Negri by the teachings of Stewart and Negri discloses: “An aircraft turbomachine (instant preamble is not limiting, see discussion below. Negri: Para1/40) comprising at least the rotor vane according to claim 1 (see claim 1).”
The office would like to make additional reference to Rowe v. Dror, 112 F.3d 473,478 (Fed. Cir. 1997), which states “where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation”.


Allowable Subject Matter
Claim 2 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 2
The prior art of record fails to anticipate or render obvious the limitations of the claim, and in particular “wherein the rectilinear first ridge has a thickness E1 of 2mm” in combination with the remaining limitations of the claim. Negri (US 2015/0369058), the closest identified prior art reference, discloses in Para57 that their ridge thicknesses are 1.5mm and that these thicknesses are “sufficient”. Therefore one of ordinary skill in the art would not be motivated to increase the thickness of the ridges of Negri, as such a modification would increase the weight of the component, which is counter to the well known motivation of weight reduction in the context of aircraft.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN HUNTER JR whose telephone number is (571)272-5093. The examiner can normally be reached M-F, 9-18.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN S HUNTER, JR/Examiner, Art Unit 3745